J. S06031/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.S.V.R.,              :     IN THE SUPERIOR COURT OF
A MINOR                                    :           PENNSYLVANIA
                                           :
APPEAL OF: L.B.W., MOTHER                  :          No. 3088 EDA 2018


            Appeal from the Decree Entered September 18, 2018,
            in the Court of Common Pleas of Philadelphia County
            Family Court Division at No. CP-51-AP-0000242-2018


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED FEBRUARY 22, 2019

      L.B.W. (“Mother”) appeals from the September 18, 2018 decree entered

in the Court of Common Pleas of Philadelphia County, Family Court Division,

involuntarily terminating her parental rights to her dependent child, S.S.V.R.,

male child, born in June of 2004 (“Child”), pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1 After careful review, we

affirm.

      The trial court set forth the following:

            On October 18, 2016, the Department of Human
            Services (“DHS”) received a General Protective
            Services (“GPS”) report alleging that Mother
            transported Child to the Germantown Community
            Crisis Response Center (“CRC”). The GPS report
            alleged Mother stated that she and Child had a
            physical altercation and that Mother was unable to
            control Child’s violent behavior towards her and

1 We note that the record reflects that Child’s birth certificate does not identify
Child’s father and that Mother has not been forthcoming in revealing his
identity. (Notes of testimony, 9/18/18 at 79.)
J. S06031/19


            Child’s siblings. On October 26, 2018, DHS received
            a Supplemental Report alleging that in June 2016
            Mother beat Child with a stick and belt.             On
            November 16, 2018, DHS received an additional
            Supplemental Report alleging that Mother contacted
            Police seeking to remove Child from her home after
            threatening to kill the Child. On November 23, 2016,
            DHS interviewed Child who told DHS that he was
            fearful of Mother and that Mother threatened to kill
            him. Child also told DHS that Mother made Child wear
            the same clothes for four consecutive days. DHS
            obtained an Order for Protective Custody (“OPC”) for
            Child and placed Child with his maternal cousins.
            Child was adjudicated dependent on December 2,
            2016. On November 28, 2017, a revised Single Case
            Plan (“SCP”) was created. The parental objectives for
            Mother were to (1) participate at the Center for Family
            Relationships for individual therapy; (2) to participate
            in mental health treatment; (3) to comply with
            supervised bi-weekly visitation and (4) maintain
            suitable housing.

            The underlying Petition to Terminate Mother’s
            Parental Rights to Child was filed on March 26, 2018
            since Mother failed to meet her SCP objectives.

Trial court opinion, 11/9/18 at 2-3 (record citations omitted).

            On September 18, 2018, the court held a hearing on
            the Petition to Terminate the Parental Rights of
            [Mother]. Mother was present at the hearing and
            represented by counsel. Child was present at the
            hearing and represented by a separate Guardian
            Ad Litem and Child Advocate.      Child testified in
            camera in chambers and during the hearing. There
            existed no conflict between the Child’s best interest
            and legal interest as confirmed by testimony during
            the hearing.

Id. at 1.

            At the termination hearing, Mr. Andrew Lemon, the
            assigned CUA Representative, (“Mr. Lemon”) testified
            that Mother’s SCP objective[s] were (1) for Mother to


                                     -2-
J. S06031/19


          maintain stable housing; (2) to participate in mental
          health treatment; and (3) to participate in individual
          therapy[;] and (4) to maintain visitation with the
          Child. Mr. Lemon testified Mother did not participate
          in individual treatment despite being advised of her
          SCP objectives. Mr. Lemon testified Mother did not
          participate in family therapy despite being advised of
          her SCP objectives.        Mother failed to provide
          documentation or an explanation as to why she did
          not participate in individual or family therapy.
          Mr. Lemon testified that Mother was uncooperative in
          scheduling home visits. As a result, Mr. Lemon was
          forced to make unannounced visits to Mother’s home
          to determine if Mother was compliant with her SCP
          objectives. Ultimately, it was determined that Mother
          had not been forthright about her actual home
          address. Mother never inquired of Mr. Lemon about
          the Child’s grades or medical appointments.

          In contrast, Mr. Lemon testified that Child’s foster
          parents and Child had an appropriate child parent
          bond. Both Child and his foster parents wanted Child
          to be adopted by his foster parents. Mr. Lemon
          testified that it would be in the Child’s best interest
          that he be adopted and that the termination of
          Mother’s parental rights would not cause Child
          irreparable harm. Mr. Lemon testified that there was
          no significant bond between Child and Mother.

          Mr. Lemon testified that he observed visitation
          between Mother and Child and that during these visits
          Mother was hostile and angry with Child. Mr. Lemon
          testified that Child had made reasonable efforts to
          seek to repair his relationship with his Mother but that
          all efforts had been exhausted. As to visitation,
          Mr. John Hall, a CUA Representative, also testified
          that he had witnessed visitation between Child and
          Mother. During one visit in June 2018, Mother and
          Child quarreled when Mother called Child a cheater
          and Mother abruptly terminated the visit. Mr. Hall also
          testified that Mother was not receiving mental health
          treatment, which remained an SCP Objective. Mr. Hall
          testified that Mother often refused to visit the Child.
          During the termination hearing, Child testified that he


                                   -3-
J. S06031/19


            also wanted to be adopted because he wanted to
            cease living in an environment where he was
            constantly arguing with his Mother and in fear of being
            thrown out of the house.

            Ms. Teeawanna Burrell, Mother’s first cousin and
            Child’s foster parent, testified that Child and Mother
            did not have a strong parental bond. Ms. Burrell
            testified that Mother had been verbally abusive to the
            Child and that Mother hit Child. In addition, Mother
            consistently demeaned Child.        As a result, Child
            consistently sought to escape Mother’s home by living
            with friends or relatives. Ms. Burrell testified that she
            wanted to adopt the Child because she loved the Child
            and wanted Child to fulfill his dreams. Throughout the
            hearing, Mother’s counsel was an active participant
            who provided adequate counsel.               He clearly
            articulated Mother’s arguments and defenses and
            appropriately cross examined the Child, which was a
            difficult task under the circumstances.

            The testimony of the CUA Representatives, Ms. Burrell
            and the Child was deemed to be credible and accorded
            great weight. Based upon the testimony elicited at the
            Termination Hearing as well as the documents in
            evidence, the court found clear and convincing
            evidence to terminate Mother’s parental rights
            pursuant to 23 Pa.C.S.A. §§ 2511(a)(1)[,] (2)[,] (5)[,
            and] (8) as Mother was unable to remedy the
            conditions that brought the Child into care.
            Specifically, Mother’s visitation was inconsistent and
            she did not participate in mental health treatment or
            demonstrate that she could provide stable housing for
            Child. In addition, the record reflected that Mother
            was an overbearing parent who was incapable of
            providing love and support for Child. In contrast,
            Child’s foster parent provided Child with the love,
            support and an opportunity to thrive. Consequently,
            the termination of the Mother’s parental rights would
            be in the best interest of the Child pursuant to
            23 Pa.C.S.A. § 2511(b).

Id. at 5-8 (record citations omitted).



                                      -4-
J. S06031/19

     The record reflects that on October 18, 2018, while Mother was still

represented by court-appointed counsel Craig B. Sokolow, Esq., Mother filed

a pro se notice of appeal, together with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).     On November 6,

2018, the trial court filed its Rule 1925(a) opinion. On November 19, 2018,

the trial court granted Attorney Sokolow’s motion to withdraw as counsel and

appointed Mario D’Adamo, III, Esq., to represent Mother.

     On November 26, 2018, this court entered an order directing

Attorney D’Adamo to file an amended Rule 1925(b) statement on Mother’s

behalf no later than December 6, 2018. Attorney D’Adamo timely complied.

     Mother raises the following issues for our review:

           1.    Whether the trial court erred and/or abused its
                 discretion by terminating the parental rights of
                 Mother, L.W. pursuant to 23 Pa.C.S.A.
                 [§§ 2511(a)(1), (2), (5), and (8)] where Mother
                 presented evidence that she has remedied her
                 situation by complying with her [s]ingle [c]ase
                 plan objectives[?]

           2.    Whether     the  [t]rial [c]ourt   erred   in
                 [t]erminating [Mother’s] [p]arental [r]ights
                 under 23 Pa.C.S.A. [§] 2511(a)(2), where the
                 evidence has been insufficient to establish
                 Mother caused [C]hild to be without essential
                 parental care, nor could that not have been
                 remedied[?]

           3.    Whether the trial court erred and/or abused its
                 discretion by terminating the parental rights of
                 Mother, L.W. pursuant to 23 Pa. C.S.A.
                 [§§] 2511(b) where evidence was presented
                 that established the child had a bond with
                 Mother[?]


                                   -5-
J. S06031/19



Mother’s brief at 8.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).        “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa.Super. 2003) (citation omitted).




                                     -6-
J. S06031/19

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have long held

that, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a), as well as


                                     -7-
J. S06031/19

Section 2511(b).      In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).     Here, we analyze the court’s termination decree pursuant to

Subsections 2511(a)(2) and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in regard
                    to a child may be terminated after a petition
                    filed on any of the following grounds:

             ....

                    (2)   The    repeated     and    continued
                          incapacity, abuse, neglect or refusal
                          of the parent has caused the child
                          to be without essential parental
                          care,    control   or   subsistence
                          necessary for his physical or mental
                          well-being and the conditions and
                          causes of the incapacity, abuse,
                          neglect or refusal cannot or will not
                          be remedied by the parent.

             (b)    Other       considerations.--The      court    in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of the
                    child. The rights of a parent shall not be
                    terminated solely on the basis of environmental
                    factors such as inadequate housing, furnishings,
                    income, clothing and medical care if found to be
                    beyond the control of the parent. With respect
                    to any petition filed pursuant to subsection
                    (a)(1), (6) or (8), the court shall not consider
                    any efforts by the parent to remedy the
                    conditions described therein which are first
                    initiated subsequent to the giving of notice of
                    the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).


                                       -8-
J. S06031/19


              In order to terminate parental rights pursuant to
              23 Pa.C.S.A. § 2511(a)(2), the following three
              elements must be met: (1) repeated and continued
              incapacity, abuse, neglect or refusal; (2) such
              incapacity, abuse, neglect or refusal has caused the
              child to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being; and (3) the causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).             “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797

A.2d at 340 (internal quotation marks and citations omitted).

        Here, in terminating Mother’s parental rights, the trial court emphasized

that:

              [t]he record demonstrated Mother’s ongoing inability
              to provide care for or control of Child and Mother’s
              failure to remedy the conditions that brought the Child
              into care. Specifically, Mother made insufficient and
              inconsistent efforts to meet her SCP objectives, which
              included visitation, housing and the participation in
              mental health treatment. In addition, the testimony


                                       -9-
J. S06031/19


            of the CUA Representatives and the Mother’s own
            relatives made it abundantly clear that Mother was
            verbally abusive to Child and that Mother was unable
            to provide Child with any degree of parental
            encouragement or support.

Trial court opinion, 11/9/18 at 4.

      We conclude that the record supports the trial court’s factual findings

and that the trial court did not abuse its discretion in terminating Mother’s

parental rights under Section 2511(a)(2). The record demonstrates that the

conditions that existed upon removal establish repeated and continued

incapacity, abuse, neglect, or refusal of Mother that caused Child to be without

essential parental care, control, or subsistence necessary for his physical or

mental well-being. The record also supports the trial court’s conclusion that

Mother continued to lack capacity to parent Child.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
            A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
            A.2d [481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,
            53 A.3d at 791.       However, as discussed below,



                                     - 10 -
J. S06031/19


             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”       In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in



                                      - 11 -
J. S06031/19

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 73 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Mother’s parental rights favored

Child’s needs and welfare, the trial court concluded that “the record reflected

that Mother was an overbearing parent who was incapable of providing the

love and support for Child. In contrast, Child’s foster parent provided Child

with love, support and an opportunity to thrive.” (Trial court opinion, 11/9/18

at 8.) We further note that at the termination hearing, Child was 14 years old

and expressed his preference to be adopted by his foster mother. (Notes of

testimony, 9/18/18 at 57.) Child explained that he wanted to be adopted

because “I don’t have to go through the arguing and fighting no more. I don’t

have to worry about being thrown out of the house. I don’t have to worry

about being beat. I feel safe where I’m at.” (Id. at 59.)

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under Sections 2511(a)(2) and (b).




                                     - 12 -
J. S06031/19

     Decree affirmed.



     Dubow, J. did not participate in the consideration or decision of this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 2/22/19




                                    - 13 -